DETAILED ACTION
Responsive to the Applicant reply filed on 08/18/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
On the merit, claims 1-7, 9-13, 16-28 and 30-33 are pending.
Claims 1-7, 9-13, 16-28 and 30-33 are rejected under 35 USC § 101.
Claims 1-7, 9-13, 16-28 and 30-33 are rejected under 35 USC § 112.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/18/2022 has been entered. Claims 1-7, 9-13, 16-28 and 30-33 have been amended. There is not a newly added and canceled claim. Applicant’s amendment to claims 1-7, 9-13, 16-28 and 30-33 have overcome the 35 USC § 112 previously set forth in the Non-Final Office Action mailed on 05/23/2022. Therefore, the rejection previously set forth in the Non-Final Office Action mailed on 05/23/2022 is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/18/2022, with respect to independent claims 1,16 and 30 have been fully considered and are persuasive.  Therefore, the 35 USC § 103 rejection previously set forth in the Non-Final Office Action mailed on 05/23/2022 is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13 claims 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (an abstract idea) without significantly more. The following is Examiner’s analysis of the claimed invention under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG).
2019 Revised Patent Eligibility Guidance (hereinafter “2019 PEG”): Step 1: Is the claim to a Process, Machine, Manufacture or Composition of matter?
Independent claims 1 and 16 are respectively directed to a method and system therefore they are all within at least one of the four statutory categories.

2019 PEG: Step 2A - Prong One: Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon?
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
In this case, independent claim 1 includes limitations that recite at least one abstract idea. For instance, independent claim 1 recites:  A computer-implemented method of applying a first function to each data element in a first data set, the method comprising: (i) determining whether each of the data elements in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element; (ii) forming a compressed data set comprising the data elements in the first data set that do not satisfy the criterion and, if an upper bound of the compressed data set is not met by the data elements in the first data set that do not satisfy the criterion, one or more data elements corresponding to a default value; (iii) applying the first function to each data element in the compressed data set; and (iv) forming an output based on the results of step (iii); wherein steps (i)-(iv) are performed using multiparty computation, techniques.
Examiner asserts that the foregoing underlined limitations constitute organizing human activity by managing interactions using generic computing devices and components to implement the abstract idea. Wherein in this instance the disclosed system manages the process of performing conversation analysis; wherein the data is collected and analyzed (see MPEP § 2106.05(f) and § 2106.05(g)). Accordingly, the claim recites at least one abstract idea. Furthermore, dependent claims 2-7 and 9-13 are carefully reviewed but they fail to make the abstract parent claims any less abstract by reciting insignificant extra-solution activities.
Independent claim 16 might have slight variations, but essentially recites the same scope of claim limitations as independent claim 1. Dependent claims 17-28 are also carefully reviewed but they fail to make the abstract parent claims any less abstract by reciting insignificant extra-solution activities while using generic computing devices or components as well.

2019 PEG: Step 2A - Prong Two: Does the Claim Recite Additional Elements That Integrate the Judicial Exception into a Practical Application?
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In this case, the judicial exception is not integrated into a practical application. In particular, independent claims 1 and 16 only recites additional element – the steps (i)-(iv) are performed using multiparty computation, techniques. The computation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (Mental process or Human activity combined with conventional computer implementation, see MPEP § 2106.05(g) and MPEP § 2106.05(f)).
For these reasons, independent claims 1 and 16 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claims 1 and 16 are directed to at least one abstract idea.
Dependent claims 2-7, 9-13 claims 17-28 are also carefully reviewed but they fail to impose any meaningful limits on practicing the abstract idea as well. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B: Does the Claim Recite Additional Elements That Amount to Significantly More Than the Judicial Exception?
Regarding Step 2B of the 2019 PEG, independent claims 1 and 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using multiparty computation to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 The dependent claims 2-7, 9-13 claims 17-28 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.

As per independent claim 30, it is rejected under 35 U.S.C. 101. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a worker node comprising software only. The disclosure is silent regarding the meaning of term “worker node.” For example, the claim recites a worker node comprising, first function and second function. After review of the specification, Examiner determines that there is no section that defines any of them as hardware. Therefore, the claim is software per se. Examiner suggests including the limitations a piece of hardware such as a memory or hardware processor to overcome this rejection.
The respective dependent claims 31-33 inherit the deficiencies of the claim upon which ultimate claim and are rejected as well.

Therefore, claims 1-7, 9-13, 16-28 and 30-33 are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Independent claims 1, 16 and 30 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention. During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. Examiners, however, are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). See MPEP § 2173.05(h), subsection I., for more information regarding the determination of whether a Markush claim satisfies the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In this case, the amended limitation “(ii) forming a compressed data set comprising the data elements in the first data set that do not satisfy the criterion and, if an upper bound of the compressed data set is not met by the data elements in the first data set that do not satisfy the criterion, one or more data elements corresponding to a default value” in respective independent claims 1, 16 and 30 is not clear after applying the broadest reasonable interpretation to the limitation. Examiner requires clarification on the added limitation.
The respective dependent claims 2-7, 9-13, 17-28 and 31-33 inherit the deficiencies of the claim upon which ultimate claim and are rejected as well.


Allowable Subject Matter
Claims 1-7, 9-13, 16-28 and 30-33 would be allowable if rewritten or amended to overcome the rejection(s) above, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493